                          Case 2:21-cv-01221-JCM-VCF Document 12 Filed 08/05/21 Page 1 of 2




                     1    Paul T. Trimmer
                          Nevada State Bar No. 9291
                     2    Lynne K. McChrystal
                          Nevada State Bar No. 14739
                     3    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     4    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     5    Fax: (702) 921-2461
                          Email: paul.trimmer@jacksonlewis.com
                     6    Email: lynne.mcchrystal@jacksonlewis.com

                     7    Attorneys for Defendants
                          Unforgettable Coatings, Inc.;
                     8    Unforgettable Coatings of Idaho LLC

                     9                                   UNITED STATES DISTRICT COURT

                     10                                        DISTRICT OF NEVADA

                     11   JOSE ISMAEL ZUNIGA, on behalf of himself
                          and all others similarly situated,                    Case No.: 2:21-cv-01221-JCM-VCF
                     12
                                           Plaintiff,                           STIPULATION TO EXTEND DEADLINE
                     13                                                         FOR DEFENDANTS TO RESPOND TO
                                 vs.                                            PLAINTIFF’S COMPLAINT
                     14
                          UNFORGETTABLE COATINGS INC,;                          (THIRD REQUEST)
                     15   UNFORGETTABLE COATINGS OF IDAHO
                          LLC; DOES 1 through 50; inclusive.
                     16
                                           Defendants.
                     17
                     18          IT IS HEREBY STIPULATED by and between Plaintiff Jose Ismael Zuniga, (“Plaintiff”),

                     19   through his counsel, Gabroy Law Offices, and Defendants, Unforgettable Coatings, Inc. and

                     20   Unforgettable Coatings of Idaho, LLC, (“Defendants”), by and through their counsel, Jackson

                     21   Lewis P.C., that Defendants shall have an extension up to and including September 6, 2021, in

                     22   which to file their respective responses to Plaintiff’s Complaint. This Stipulation is submitted and

                     23   based upon the following:

                     24          1.        Plaintiff filed his Complaint on May 25, 2021 in the Eighth Judicial District Court

                     25   of Clark County, Nevada, Case No. A-21-835257-C. The Summons and Complaint were served

                     26   on or about June 8, 2021.

                     27          2.        Defendants’ filed their Petition for Removal of Civil Action from State Court on

                     28   June 29, 2021.

Jackson Lewis P.C.
                                                                            1
    Las Vegas
                          Case 2:21-cv-01221-JCM-VCF Document 12 Filed 08/05/21 Page 2 of 2




                     1           3.      Defendants’ Answer is currently due August 6, 2021.

                     2           4.      This is the third request for an extension of time for Defendants to file a response

                     3    to Plaintiff’s Complaint.

                     4           5.      The parties are discussing a potential resolution of Plaintiff’s claims, which would

                     5    render any such response unnecessary.

                     6           6.      This request is made in good faith and not for the purpose of delay.

                     7           7.      Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     8    as waiving any claim and/or defense held by any party.

                     9           Dated this 5th day of August, 2021.

                     10   GABROY LAW OFFICES                                   JACKSON LEWIS P.C.

                     11
                           /s/ Christian Gabroy                                 /s/ Lynne K. McChrystal
                     12   Christian Gabroy, State Bar No. 8805                 Paul T. Trimmer, State Bar No. 9291
                          Kaine Messer, State Bar No. 14240                    Lynne K. McChrystal, State Bar No. 14739
                     13   Dominique Bosa-Edwards, State Bar No. 15705          300 S. Fourth Street, Suite 900
                          170 S. Green Valley Pkwy., Suite 280                 Las Vegas, Nevada 89101
                     14   Henderson, NV 89012
                                                                               Attorneys for Defendants
                     15   Attorneys for Plaintiff

                     16
                                                               ORDER
                     17
                                                               IT IS SO ORDERED.
                     18
                     19
                                                               U.S. Magistrate Judge
                     20                                                8-5-2021
                                                               Dated:
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
Jackson Lewis P.C.
                                                                           2
    Las Vegas
